Motion for reargument or for resettlement of order denied, with ten dollars costs. It was the intention of this court* to modify the order denying confirmation of the report of the referee only to the extent of providing that each appellant be allowed the sum of $100 for counsel fees, which were necessary, “principally in consequence of the injunction.” (Newton v. Russell, 87 N. Y. 527, 531.) In all other respects, including the expenses of the reference as taxed against defendants by the court below, the order was affirmed. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ.

 See ante, p. 816.— [Rep.